Supplemental Notice of Allowability 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Notice of Allowance mailed on 08/24/2022 has been corrected as follows to address a “typo” error:

In line 15 page 2: After “Regarding claim” delete “22” and insert “1”.

There is no further changer in the Notice of Allowance mailed on 08/24/2022.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 22, 2022